DARGAN, J.
It is not denied, but that the children, after the death of the mother, became entitled to the property by the terms of the deed. But it is contended, that as George Ruddle had the possession of the slave, three years before he sold her to the plaintiff in error, and the terms on which he received said slave from the trustees not being reduced to writing and recorded, and the deed of 1836 not being recorded in Alabama, the title of the plaintiff in error, who was a bona fide purchaser, is perfect under the statute of frauds of this State.
That portion of the act relied on, is in the following language : “And in like manner, when any loan of goods and *32chattels shall be pretended to have been made to any person, with whom, or those claiming under him, possession shall have remained by the space of three years, without demand made, and pursued by due course of law on the part of the pretended lender, or where any limitation, or reservation shall be pretended to have been made, of a use, or property, by way of condition, reversion, remainder, or otherwise, in goods, and chattels, the possession whereof shall have remained in another as aforesaid, the same shall be taken, as to the creditors and purchasers of the person aforesaid so remaining in possession, to be fraudulent within this act, and that the absolute property is with the possession, unless such loan, reservation, or limitation of use, or property, were declared by will, or deed'in writing, proved, and recorded as aforesaid.”
That the omission to have the deed of 1836 recorded, does not affect the title of the defendants in error, is fully shown by the case of Swift v. Fitzhugh, 9 Porter, 39, for the instrument is not within either the spirit, or intention of the terms, “ deed of trust, mortgage, or other legal incumbrance,” as used in the act of 1824. The instruments designed by this act to. be recorded, are such as create an incumbrance, or charge upon the property, for the payment or security of a debt, or demand, which do not absolutely convey away the title to the property, but only incumbers it with the payment of the debt; and it is manifest that this deed is not of that description. The only question then, is, did the sale of George Ruddle, connected with his previous possession, for more than three years, give the plaintiff in error title, as against the defendant in error ? We think the object and design of the clause of the act of 1803, relied on by the plaintiff in error, was to subject the title of the pretended lender to the payment of the debts of him, to whom the loan was made, and with whom possession shall have remained, for the space of three years; or if the person so retaining the possession should sell to a bona fide purchaser, then to defeat the title of the lender altogether. But we are clearly of opinion, that it was not the design, or intention of the act, to defeat a title outstanding in another, over which the pretended lender had no authority, or control. Suppose, for *33the sake of illustration, that the lender had a life estate in the chattel, and he loaned it to another for an indefinite period of time, and possession remained with him for three years, the terms of the loan not being reduced to writing, and recorded. In such a case, by the words of the statute, the absolute property shall be considered, with the possession, in favor of creditors, and purchasers. But it is manifest that the term absolute property, means only such property as the lender had in the chattel. For if instead of lending, the tenant for life had made an absolute sale to-the party, purporting to convey the absolute right to the chattel, and possession had remained three years under this sale, and then the purchaser had sold bona fide to another, it could not be maintained, that this statute was intended to defeat, or would defeat the title of the remainder man, who became entitled to possession, after the death of him who had a life estate in the chattel.
This view, we think, fully shows, that the whole scope and design of the clause of the act relied on, was to subject the title of the lender, to the claims of the creditors and purchasers of him to whom the loan was made, or to the creditors and purchasers of those claiming under him.
Tested by this rule, the title of the defendants in error has not been defeated by the sale of George Rpddle. The trustees, Greenwood and Schley, had only the legal titlé vested in them, during the life of Mrs. Ruddle. The plaintiff below, on her death, became entitled to the property, and this title could not be defeated by any act of the trustees, contrary to > the terms of the deed; and whatever effect the statute may have on the title of the trustees, (if it can affect a mere naked legal title,) it has no effect whatever on the title of the defendants in error, under the circumstances disclosed in th© record. Let the judgment be affirmed.